  Case 4:20-cr-06002-SAB          ECF No. 120        filed 04/30/20    PageID.414 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Richland

 USA v. JOHHNY MANUEL                                 Case No. 4:20-CR-6002-SAB-4
 SAVALA


 Continue of Detention Hearing:                                                         04/30/2020



 ☒ Sara Gore, Courtroom Deputy [R]                  ☒ Stephanie Van Marter, US Atty [Video]
 ☐ Pam Howard, Courtroom Deputy [Y]                 ☒ Adam Pechtel, Defense Atty [Video]
 ☒ Erica Helms, US Probation / Pretrial             ☒ Interpreter - NOT REQUIRED
   Services [Tele]
 ☒ Defendant present, in custody appearing          ☐ Defendant not present / failed to appear
   from BCJ

 ☒ Defendant continued detained                     ☐ Conditions of Release imposed
                                                    ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
        The Defendant agreed to appear via video conference from the Benton County Jail.
        USA renews the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
        Defense counsel argued why the Defendant should be released. Defense has filed a declaration re
substance abuse evaluation in which a bed date is available 5/7/2020. Defense argues that there are
conditions available to ensure the defendant will appear and not be a danger to the community.

       The Court ordered:
           1. USA’s Motion for Detention is granted; subject to right to return before the Court should
              circumstances change.
           2. That there is no combination of conditions to assure the Defendant’s appearance as
              required or conditions to ensure that Defendant is not a danger to the community.
           3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/R-326              Time: 1:36 p.m. – 1:53 p.m.                                 Page 1
